MARSHALL, C. J.
1. By virtue of the provisions of Section 9510-3, General Code, the liability of an insurance company in the event of loss or damage on account of a casualty covered by a contract of insurance becomes absolute only in the sense that the payment of loss by the insurance company shall not depend upon the satisfaction by the assured of a final judgment against him for loss or damage or death occasioned by such casualty.
2. By virtue of that statute a condition m a policy of insurance which would require payment by the assured of loss- or damage occasioned by a casualty as a condition precedent to the recovery of the liability under such policy of insurance, would be null and void.
3. By the provisions of Section 9510-4, General Code, a judgment creditor is entitled to a direct action against the insurance company after obtaining a judgment against the assured and after the lapse of thirty days after judgment is rendered, provided that any valid conditions in the contract of insurance pertaining to notice of the accident, or of a claim being made on account of such accident, or of suit being brought against the assured on account of casualties coming within the terms of said policy, which would be binding upon the assured are likewise binding upon such judgment creditor.
Judgment affirmed.
Jones, Matthias, Day and Kinkade, JJ., concur.